DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “the separators” (cl 1:9) is indefinite because it is unclear whether or not it is related to the pair of separators mentioned in line 3 of claim 1.  It is suggested the step of disposing (cl 1:10) be amended to read: --disposing a stack object of the pair of separators and the spacer in a mold--.
 	The phrase “a surface” (cl 1:11) is indefinite because it is unclear which surface is being referred.  If it is the surface of one of the separators, it should be clearly and positively recited as such.  It is suggested the phrase be amended to read: --a surface of one of the separators--.
 	Claim 3 is indefinite because it appears to be redundant.  Base claim 1 already recites an inner peripheral hole in the spacer for circulating a fluid in the direction orthogonal to the stacking direction.  Claim 3 should be canceled.

	Claim 5 is indefinite because it appears to be redundant.  Base claim 1 already recites an inner peripheral hole in the spacer for circulating a fluid in the direction orthogonal to the stacking direction.  Claim 5 should be canceled.
  	Claim 6 is indefinite because it appears to conflict with base claim 1.  Base claim 1 already recites circulating a fluid in the direction orthogonal to the stacking direction via an inner peripheral hole in the spacer.  Claim 6 should be canceled.
	Corrections are required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 3 recites a groove or hole for enabling circulation, however base claim 1 already recites an inner peripheral hole in the spacer for circulating a fluid in the direction orthogonal to the stacking direction.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 3 recites a groove or hole for enabling circulation, however base claim 1 already recites an inner peripheral hole in the spacer for circulating a fluid in the direction orthogonal to the stacking direction.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach separators in fuel cells having injection molded gaskets: 9562609,10103364,10347922,20170207468,10754894,20180175403, and 10403907.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744